Title: From Benjamin Franklin to Jacques Paulze, 26 February 1779
From: Franklin, Benjamin
To: Paulze, Jacques


Sir
Passy Feb. 26. 1779
A french Ship the Bergere, Capt. Huas, is arriv’d at L’Orient, Laden with 300 Hogsheads of Tobacco from Maryland. Our Agent there was oblig’d to give one half for the Freight of the other. I have sent Orders to deliver our Part 150 Hogsheads to your Agents at L’Orient; and I enclose a Copy of the Letter we have receiv’d, that you may see the quality of the Tobacco. I have the Honor to be with the greatest Esteem &c.
M. Paulze farmer general
